                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


  UNITED STATES OF AMERICA,                       )
                                                  )
                         Plaintiff,               )
                                                  )
  vs.                                             )   Case No. 14-CR-40099-SMY
                                                  )
  JACQUE LEE BROWN,                               )
                                                  )
                         Defendant.               )
                                            ORDER
          Defendant Jacque L. Brown pled guilty to one Count of possession of Pseudoephedrine

knowing it would be used to manufacture a controlled substance, Methamphetamine, and was

sentenced to 87 months’ incarceration and 2 years’ supervised release on July 23, 2015 (Doc. 28).

Defendant previously sought a sentence reduction pursuant to Amendment 782 of the Sentencing

Guidelines (Doc. 34). That Motion was denied on February 25, 2016 (Doc. 36). Defendant now

seeks a sentence reduction pursuant to Amendment 794 of the Sentencing Guidelines (Doc. 39) on

the bases that she has had no disciplinary action while incarcerated, she has shown rehabilitation,

and she had a limited role in the criminal enterprise. Defendant is not entitled to the requested

relief.

          Section 3582(c)(2) permits the Court to modify a term of imprisonment “of a defendant

who has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o) . . . .”

Amendment 794 did not reduce a guideline range but “simply clarified when to apply a guideline

that lowers a range.” Ozuna v United States, 2017 WL 4083724 (7th Cir. 2017). Moreover,

Amendment 794 became effective on November 1, 2015, after Defendant pled guilty, and does




                                           Page 1 of 2
not apply retroactively. Accordingly, Defendant’s Motion to Reduce Sentence pursuant to 18

U.S.C. § 3582 (Doc. 39) is DENIED.

      IT IS SO ORDERED.

      DATED: March 14, 2019

                                                s/ Staci M. Yandle
                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 2 of 2
